DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the after final filed 6/17/2022. Claims 1-6, 9-15, 18-20, 22, and 23 are currently pending. Claims 1, 15, and 18 have been amended. The cancelation of claims 7 and 16 is acknowledged. Claims 8, 17, and 21 have been previously canceled.

Allowable Subject Matter
Claims 1-6, 9-15, 18-20, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Kronseder (US 5257888), discloses a device comprising a shaft, a hub, at least one limb rotationally mounted to the hub, a tool head mounted to the limb, a drive motor, and a first drive mechanism as set forth in the Office Action dated 11/10/2021. However, Kronseder does not disclose that the first drive mechanism comprises in combination a first cogwheel mounted to the shaft and rotatable with respect to the hub; a second cogwheel fixedly mounted to the at least one limb about the pivot coupling; and an actuator coupled tot eh first cogwheel to control rotation of the first cogwheel with respect to the hub.  Regarding claim 15, Kronseder does not disclose that the first drive mechanism comprises in combination a first cogwheel mounted to the shaft and rotatable with respect to the hub; and an actuator coupled to the first cogwheel to control rotation of the first cogwheel with respect to the hub. Furthermore, the remaining art in the field does not anticipate the claimed subject matter and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to have arrived at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/25/2022